UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 23, 2013 NUTRANOMICS INC. (Exact name of registrant as specified in its charter) Nevada 000-53551 98 0603540 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 11487 South 700 East, Salt Lake City, UT 84020 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 801-576-8350 21 Luke Street, Vatuwaga, Suva, Fiji (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 7.01 FD Disclosure On September 23, 2013 Nutranomics, Inc., disseminated a press release regarding the appointment of Mr. Amar Chandnani to the newly created position of Vice President of Sales for South East Asia. A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits 99.1 Press Release disseminated on September 23, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NUTRANOMICS INC. /s/ Tracy K. Gibbs Tracy K. Gibbs President and Director Date: September 23, 2013
